Citation Nr: 9909784	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant had active military 
service from February 1943 to October 1945, and that he was 
awarded the Purple Heart Medal and the Bronze Star Medal.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant had combat service during World War II.  

2.  The appellant is shown to have bilateral sensorineural 
hearing loss that is related to acoustic trauma to which he 
was exposed during his period of military service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that his bilateral sensorineural hearing 
loss, which was initially diagnosed in May 1997, began in 
service as a result of exposure to acoustic trauma.  The 
Board finds that his claim for service connection for 
bilateral sensorineural hearing loss is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible because a VA audiologist 
found sensorineural hearing loss in both of the appellant's 
ears in May 1997, there is evidence that he was exposed to 
acoustic trauma during combat in service, and the VA 
audiologist indicated that the appellant's bilateral 
sensorineural hearing loss was consistent with noise induced 
cochlear pathology, as well as aging.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Service connection for hearing loss may 
be established where these hearing loss thresholds are 
currently met, and the evidence of record, including that 
pertinent to service, establishes that a current hearing loss 
was incurred in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); 38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

Service medical records show no complaint or finding of any 
hearing problems, and evaluation of the appellant's hearing 
acuity at his October 1945 separation examination revealed 
that whispered voice was 15/15 in each ear.  

At a May 1997 VA audiological evaluation, the appellant 
indicated that the reason for his visit was to obtain a 
second opinion concerning his hearing because his employer 
had notified him that he had to have hearing aids in order to 
be able to drive a van for the company.  The appellant gave a 
history of noise exposure during his period of military 
service and was noted to be wearing hearing aids in each ear.  
Audiometric findings revealed that, at the frequencies of 
500, 1000, 2000, 3000, and 4000 cycles per second, the 
appellant had decibel losses of 30, 35, 65, 80, and 95, 
respectively, in the right ear, and decibels losses of 30, 
30, 55, 65, and 75, respectively, in the left ear.  The 
assessment was mild to profound sensorineural hearing loss in 
the right ear and mild to severe sensorineural hearing loss 
in the left ear.  The examiner opined that the results were 
consistent with aging and noise induced cochlear pathology.  

At a November 1997 Regional Office hearing, the appellant 
testified that acoustic trauma to which he was exposed during 
service included being in the proximity of a tank when it 
fired a 75 mm shell, which left him deaf in both ears for 24 
hours, having artillery shells fall close to him, and having 
to fire his automatic rifle (BAR) on several occasions.  He 
stated that his hearing problems had continued since service 
but that he had never seen anyone about the problem until 
1992-93.  

In reviewing the evidence presented in this case, the Board 
notes that the appellant has bilateral defective hearing that 
meets the requirements of 38 C.F.R. § 3.385, and has reported 
exposure to various acoustic trauma during service.  Given 
that the evidence also shows that he is a combat veteran, the 
provisions of 38 U.S.C.A. § 1154 are applicable.  
Notwithstanding the many years between service and the 
initial clinical manifestation of sensorineural hearing loss 
in both ears, the fact that the VA audiologist indicated in 
May 1997 that such hearing loss was attributable to noise 
induced cochlear pathology is sufficient to create an 
approximate balance between the positive and negative 
evidence as to whether the appellant's defective hearing had 
its origin in service.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board must conclude in this 
instance that service connection is warranted for the 
appellant bilateral sensorineural hearing loss.  



ORDER

Service connection is granted for bilateral sensorineural 
hearing loss.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

